NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SCICO TEC GMBH,
Plaintiff-Appellee,

V.

BOSTON SCIENTIFIC CORPORATION AND
BOSTON SCIENTIFIC SCIMED, INC.,
Defendants-Appellees.

V.

JONATHAN LEE RICHES,
Movant-Appellant.

2012-1449

Appeal from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0076, Judge
Ron Clark.

Before LOURIE, SCHALL and DYK, Circuit Judges.
PER CURIAM.
O R D E R

Jonathan Lee Riches appeals the United States Dis-
trict Court for the Eastern District of Texas’s denial of his
motion to intervene The court considers whether to
dismiss this appeal for lack of jurisdiction

SCICO TEC Gl\/IBH V. BOSTON SCIENTIFIC CORP. 2

On May 5, 2009, the district court dismissed the un-
derlying patent case with prejudice.' On May 22, 2009,
the district court denied appellant’s motion to intervene,
noting there was no indication that appellant had "an
interest related to the ‘403 Patent." The appellant’s
notice of appeal was received at the court on May 29,
2012, 1103 days after denial of his motion to intervene.

To challenge the district court’s May 22, 2009 order
denying the appellant’s motion for leave to intervene, the
appellant should have filed a notice of appeal within 30
days of that 0rder. See Stringfellow v. Concerned
Neighbors In Action, 480 U.S. 370, 377 (198'7) (an order
denying a motion for leave to intervene is subject to
immediate review); see also Fed. R. App. P. 4(a)(1)(A)
("['l`]he notice of appeal required by Rule 3 must be filed
with the district clerk within 30 days after entry of the
judgment or order appealed from.").

Because this appeal was filed outside the statutory
deadline for taking an appeal to this court, we must
dismiss.

Accordingly,

IT ls ORDERED THAT:

(1) The appeal is dismissed.

(2) Each side shall bear its own costs.

' Because the underlying complaint asserted patent
infringement claims, this court would otherwise have
jurisdiction See 28 U.S.C. § 1295(a)(l); Christiansen v.
Colt Industries Operating Corp, 486 U.S. 300 (1988).

 

3 SCICO TEC GN[BH V. BOSTON SCIENTIFIC CORP.

AUG 0 3 2012

Date

cci Jonathan Lee Riches
Stanley M. Gibson, Esq.

S. Calvin Capshaw, III, Esq.

s26

Fos THE CoURT

 

/s/ J an Horbal

J an Horbaly

Clerk
LED

emi 
AUG 03 Zlll'£
JAN HURBAI.Y

clean